UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 14-7321


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

           v.

SPENCER   TYRONE    WEBB,   a/k/a    Stanley     Cooper,   a/k/a   Corey
Cooper,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:10-cr-00014-RBS-DEM-1)


Submitted:   December 16, 2014                  Decided:   December 19, 2014


Before DUNCAN       and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Spencer Tyrone Webb, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Spencer   Tyrone    Webb     seeks       to   appeal     the    district

court’s order denying relief on his 28 U.S.C. § 2255 (2012)

motion.    Parties in a civil action in which the United States or

an officer or agency of the federal government is a party are

accorded   sixty   days   after   the       entry   of   the    district    court’s

final judgment or order to note an appeal.                      Fed. R. App. P.

4(a)(1)(B).    “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                   Bowles v. Russell,

551 U.S. 205, 214 (2007).

           Because Webb is incarcerated, the notice of appeal is

considered filed on the date it was properly delivered to prison

officials for mailing to the court.                 Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 276 (1988).                The record does not

conclusively reveal when Webb delivered the notice of appeal to

prison officials for mailing.           Accordingly, we remand the case

for the limited purpose of allowing the district court to obtain

this information from the parties and to determine whether the

filing was timely under Fed. R. App. P. 4(c)(1) and Houston v.

Lack.     The record, as supplemented, will then be returned to

this court for further consideration.

                                                                           REMANDED




                                        2